Citation Nr: 1426922	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-23 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse presented testimony at a Board hearing in May 2010, and a transcript of the hearing is associated with his claims folder.  Thereafter, the Board remanded the case to the RO in August 2010.  


FINDINGS OF FACT

1.  The Veteran's current left ear sensorineural hearing loss disability preexisted service and did not increase in severity in or as a result of service.  

2.  The Veteran's current right ear sensorineural hearing loss disability and his tinnitus disability were not manifest in service or to a compensable degree within one year of separation and are unrelated to service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.306, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in June 2007.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations in September 2007 and October 2010; and afforded the Veteran the opportunity to give testimony before the Board.  Collectively, the examinations are adequate as they show consideration of the claims record and the Veteran's contentions, and render medical opinions in light of the evidence.  In May 2014, the Veteran's representative cited Dalton v. Nicholson, 21 Vet. App. 23 (2007), for the proposition that the October 2010 VA examination was inadequate.  However, that case dealt with a situation where the examiner did not comment on the appellant's report of in-service injury, whereas in this case, examiners have assumed there was an in-service injury and considered whether such in-service injury caused current disability.  Therefore, that case does not apply.  The representative also argued in May 2014 that the VA examiner in October 2010 did not address what happened to the Veteran's hearing in service, or the Veteran's statements pertaining to hearing loss and tinnitus symptomatology.  However, the examiner did consider the November 1968 service discharge examination report, which, coupled with the information from the September 2005 Institute of Medicine's report on noise exposure in the military, demonstrates that no permanent injury had occurred in or as a result of service.  The examinations of record are adequate.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

If a preexisting disease is noted upon entry into service, the burden falls upon the Veteran to establish aggravation of the disorder.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Under 38 U.S.C.A. § 1153, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestation of the disability prior to, during and subsequent to service.  Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded to combat duty and other hardships of service.  38 C.F.R. § 3.306 (2013).  

In this case, on service pre-induction examination in August 1966, the Veteran's right ear was normal and his left ear had a 55 decibel threshold at 4000 Hertz.  Thus, for the left ear, under 38 C.F.R. § 3.385, the service pre-induction examination shows that hearing loss disability existed prior to service.  Service treatment records do not show hearing loss or tinnitus in service, and on service discharge examination in November 1968, the Veteran's ears and hearing were normal.  Each of the puretone thresholds tested was 5 decibels or lower.  

The first documentation of hearing loss post-service is in November 2004, when the Veteran reported that about 3 months beforehand, he woke up and could not hear very well out of his right ear.  Audiometry at the time showed sloping hearing impairment in each ear which satisfies VA's definition of hearing loss disability in 38 C.F.R. § 3.385.  The assessment was sudden hearing loss, and in February 2005, the hearing loss was characterized as sensorineural hearing loss.  

At the time of a VA examination in September 2007, the Veteran reported difficulty understanding speech, especially in noise for 30 years, and a sudden right ear hearing loss in about 2004.  He reported tinnitus that was more pronounced in the left ear since he was in service.  The examiner found, after testing, that the Veteran had bilateral sensorineural hearing loss and tinnitus.  The examiner felt that it was less likely than not that the Veteran's hearing loss is due to military noise exposure, as his hearing was normal on separation examination.  The examiner felt that noise induced tinnitus would be expected to be accompanied by noise induced hearing loss.  

Another VA examination was performed in October 2010.  Evidence from service and post-service was reviewed.  The examiner opined that it was less likely than not that the Veteran's current hearing loss and tinnitus were caused by or a result of his service, to include noise exposure therein.  The examiner noted that a September 2005 Institute of Medicine report on noise exposure in the military concluded that based on current knowledge, noise induced hearing loss occurs immediately, and that there is no scientific support for delayed onset of noise induced hearing loss for weeks, months, or years after the exposure event.  Also, according to a medical treatise, only seldom does noise cause a permanent tinnitus without also causing hearing loss.  The examiner noted that as the Veteran's hearing was normal at separation, with no objective evidence of onset or aggravation of hearing loss, and service treatment records are silent for tinnitus, it was his clinical opinion that the Veteran's hearing loss and tinnitus are less likely than not caused by or a result of or related to his period of service or noise exposure in service, and are more likely due to other etiologies such as aging, his sudden hearing loss etiology in 2004, preexisting hearing loss etiology, Meniere's disease, recreational gunfire, usage of potentially ototoxic medication, and occupational noise exposure.    

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss disability of either ear.  The service pre-induction examination report shows that left ear hearing loss disability was present prior to service.  The service discharge examination report, which was normal, and the opinion from the VA examiner in October 2010, who considered important medical evidence and treatise data, are the most probative evidence, showing that the Veteran's current left ear hearing loss disability was not aggravated by and is unrelated to service.  The service discharge examination report, being normal, and the preponderance of the evidence showing no right ear hearing loss disability until many years after service, and containing negative medical opinions concerning the relationship of noise in service to the Veteran's current right ear hearing loss disability, indicates that right ear hearing loss disability was not manifest in service or until years after service, and that it is unrelated to service.  

As for the Veteran's tinnitus, the preponderance of the evidence indicates that this was not manifest in service or for many years after service, and so service connection is not warranted for it.  It was not reported in service or on service discharge examination, and his ears were normal at that time.  Additionally, the October 2010 medical opinion concerning its relationship to service is in the negative, and this was in consideration of the concern that it may have been related to in-service noise exposure.  The explanation given at that time was in part that the Veteran's hearing was normal at separation, and only seldom does noise cause a permanent tinnitus without also causing hearing loss.  

It is noted that the Veteran claims that he was exposed to noise in service in connection with firing M14's and being around 175 mm guns when they were fired, and that this caused his current disabilities.  However, for both the hearing loss and tinnitus, there is conflicting evidence about whether they were present in service.  The only positive evidence in this regard is from the claimant's side, years after service.  It would have been expected that the Veteran would have brought these claims before VA well before he did in 2007, if there were merit to them.  He had claimed service connection for malaria in December 1968, and service connection was granted for it in January 1969, showing that he knew and took advantage of the value of VA compensation benefits at the time.  For him not to take advantage of VA compensation benefits for hearing loss disability and tinnitus, were they in existence at the time, as he now claims, would not have made much sense at the time.  

The statements in support of the claim, including the hearing testimony from the Veteran and his spouse and the November 2010 statement from the Veteran's sibling, have all been carefully considered, but they are outweighed by the absence of the instant claim at the time of the malaria claim, as the Veteran claims that hearing loss and tinnitus were present in or continuing since service; by the absence of any in-service documentation of ear problems; by the findings indicating that the Veteran's ears were normal on service discharge examination in November 1968; by the absence of documentation of ear problems until years after service; and by the medical opinions which work against the claims based on review of the record and medical treatise evidence.  

While the Veteran and his representative contend that his hearing loss and tinnitus are due to in-service noise exposure, since they are laypersons, their opinions in this regard are not competent evidence.  Medical expertise is required to opine on this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The representative argued in May 2014 that the service discharge examination report is not credible and that the Veteran's hearing should not have improved after being exposed to acoustic trauma in service.  However, the representative's argument is not competent evidence, neither examiner expressed these thoughts, and the Board finds that the service discharge examination report is the most objective and credible piece of evidence concerning the Veteran's hearing acuity on service discharge examination, as it was obviously made at the time by a trained health care provider who used specialized equipment to precisely measure the Veteran's hearing acuity.  The Veteran indicated during his May 2010 hearing that he had no hearing problems before service and disputed that he had a hearing examination on service discharge examination, but the service pre-induction and discharge examination reports showing their audiometric findings are more probative evidence to the contrary, as they were made by the service department for its purposes at the time.   

As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved in the Veteran's favor, and they must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).









(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


